            Case 3:19-cv-05937-BJR Document 69 Filed 12/14/20 Page 1 of 4




 1

 2

 3

 4

 5
                                                               The Honorable Barbara J. Rothstein
 6

 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 9
     FREEDOM FOUNDATION, a                                NO. 3:19-cv-05937-BJR
10   Washington non-profit corporation,
                                                          STIPULATED MOTION AND
11                            Plaintiff,                  ORDER AMENDING BRIEFING
                                                          SCHEDULE DATES
12          v.
13   JOEL SACKS, in his official capacity as
     Director of Washington State Department
14   of Labor & Industries; HEATHER
     NORMOYLE, in her individual capacity;
15   and ELIZABETH SMITH, in her
     individual capacity,
16
                              Defendants.
17

18                                          I.     MOTION
19          The Court signed and filed an Order on the Parties’ Joint Motion to Set Briefing Schedule

20   and Extension Case Scheduling Order Dates on December 11, 2020. On review of the Order

21   (Dkt. 67), Defendants realized that a typographical error had been made in the Stipulation and

22   the Proposed Order submitted to the Court. The only two dates that were incorrect were with

23   regard to Defendants’ Opposition to Plaintiff’s Cross Motion and Reply, and Plaintiff’s Reply

24   in Support of Cross-Motion for Summary Judgment. The Parties agree that the Defendants’

25   Opposition should be due February 4, 2021, and the Plaintiff’s Reply should be due February

26

       JOINT STIPULATION AND MOTION TO                1               ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation Division
       SET BRIEFING SCHEDULE AND TO                                         800 5th Avenue, Suite 2000
       EXTEND CASE SCHEDULE ORDER                                            Seattle, WA 98104-3188
       DATES                                                                      (206) 464-7744
       NO. 3:19-CV-05937-
             Case 3:19-cv-05937-BJR Document 69 Filed 12/14/20 Page 2 of 4




 1   18, 2021. The Parties request that the Court enter an updated Order amending those two dates.
 2   All other dates in the Order remain the same. Defendants apologize for the error.
 3                                        II.      STIPULATION
 4          IT IS HEREBY STIPULATED by the parties, through their undersigned counsel, that
 5   this Court should enter an order providing that:
 6          1.      The following briefing and hearing schedule shall govern resolution of this case:
 7                 DATE                                            EVENT

 8    January 7, 2021                    Plaintiff’s Cross-Motion for Summary Judgment and
                                         Opposition to Defendants’ Motion for Summary Judgment
 9                                       (Maximum 45 pages)
10
      February 4, 2021                   Defendants’ Opposition to Plaintiff’s Cross-Motion and
11                                       Reply in Support of Motion for Summary
                                         Judgment (Maximum 40 pages)
12
      February 18, 2021                  Plaintiff’s Reply in Support of Cross-Motion for Summary
13                                       Judgment (Maximum 25 pages)
14
      April 12, 2021                     Motions in limine should be FILED and NOTED
15

16    April 26, 2021                     Agreed pretrial order LODGED with the Court
17
      May 3, 2021                        Pretrial conference will be held at 8:30 a.m.
18

19    May 3, 2021                        Trial brief, proposed voir dire & jury instructions due
20
      May 17, 2021                       JURY TRIAL set for 9:00 a.m.
21

22
            2.      Except as amended via this stipulation, all other scheduling Orders issued in this
23
     case shall remain in full force and effect.
24

25

26

       JOINT STIPULATION AND MOTION TO                  2               ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
       SET BRIEFING SCHEDULE AND TO                                           800 5th Avenue, Suite 2000
       EXTEND CASE SCHEDULE ORDER                                              Seattle, WA 98104-3188
       DATES                                                                        (206) 464-7744
       NO. 3:19-CV-05937-
            Case 3:19-cv-05937-BJR Document 69 Filed 12/14/20 Page 3 of 4




 1   It is SO AGREED this 11th day of December, 2020.
 2   /s/ Brendan Selby
     Brendan Selby, WSBA #55325
 3   Jeffrey C. Grant, WSBA #11046
     Assistant Attorneys General
 4   Complex Litigation Division
     800 Fifth Avenue, Suite 2000
 5   Seattle, WA 98104
     Brendan.selby@atg.wa.gov
 6   Jeffrey.grant@atg.wa.gov
     Attorneys for Defendants Joel Sacks,
 7   Heather Normoyle, and Elizabeth Smith
 8   /s/ Robert Bouvatte
     Robert A. Bouvatte, Jr., WSBA #50220
 9   Eric R. Stahlfeld, WSBA #20020
     Sydney Phillips, WSBA #54295
10   Freedom Foundation
     P.O. Box 552
11   Olympia, WA 98507-9501
     rbouvatte@freedomfoundation.com
12   estahlfeld@freedomfoundation.com
     sphillips@freedomfoundation.com
13   Attorneys for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26

       JOINT STIPULATION AND MOTION TO            3      ATTORNEY GENERAL OF WASHINGTON
                                                              Complex Litigation Division
       SET BRIEFING SCHEDULE AND TO                            800 5th Avenue, Suite 2000
       EXTEND CASE SCHEDULE ORDER                               Seattle, WA 98104-3188
       DATES                                                         (206) 464-7744
       NO. 3:19-CV-05937-
             Case 3:19-cv-05937-BJR Document 69 Filed 12/14/20 Page 4 of 4




 1                                                   ORDER
 2          Having reviewed the foregoing stipulation and good cause appearing therefore, IT IS
 3   HEREBY ORDERED:
 4          1.      The following briefing and hearing schedule shall govern resolution of this case:
 5                 DATE                                            EVENT

 6    January 7, 2021                    Plaintiff’s Cross-Motion for Summary Judgment and
                                         Opposition to Defendants’ Motion for Summary Judgment
 7                                       (Maximum 45 pages)
 8
      February 4, 2021                   Defendants’ Opposition to Plaintiff’s Cross-Motion and
 9                                       Reply in Support of Motion for Summary
                                         Judgment (Maximum 40 pages)
10
      February 18, 2021                  Plaintiff’s Reply in Support of Cross-Motion for Summary
11                                       Judgment (Maximum 25 pages)
12
      April 12, 2021                     Motions in limine should be FILED and NOTED
13

14    April 26, 2021                     Agreed pretrial order LODGED with the Court
15
      May 3, 2021                        Pretrial conference will be held at 8:30 a.m.
16

17    May 3, 2021                        Trial brief, proposed voir dire & jury instructions due
18
      May 17, 2021                       JURY TRIAL set for 9:00 a.m.
19

20
            2.      Except as amended via this stipulation, all other scheduling Orders issued in this
21
     case shall remain in full force and effect.
22
            IT IS SO ORDERED.
23
            DATED this 14th day of December, 2020.
24

25                                                 The Honorable Barbara J. Rothstein
                                                   U.S. DISTRICT COURT JUDGE
26

                                                        4
